Lumpkin, J.

Where the only evidence of the service of a bill of exceptions consists of an entry thereon signed by the attorney of the plaintiff in error, which is not sworn to, the writ of error must be dismissed. When service is made in this manner, it must be authenticated by the attorney’s affidavit, made at the time of service and entered upon, or attached to, the bill of exceptions. Burney v. Collins, 50 Ga. 90; Cloud v. State, Ibid, 369; Mead v. Bridges et al., 72 Ga. 32. Writ of error dismissed.